Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 4-5, 7-10, 12-14, 16, 18-22, 24-25 and 53 are pending.  Claim 53 is newly added.  Claims 1 and 13 stand amended.   
Priority
Instant application 16038078, filed 7/17/2018 claims benefit as follows:

    PNG
    media_image1.png
    55
    366
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
	Applicant amended the claims to include the limitations from original claim 2 and Applicant amended claim 13.  In both cases, Applicant amended to require specific substitution on the Ar ring.  Claim 53 was newly added.  In addition, Applicant points out the structure of claim 21.  
	These arguments are similar are addressed below.
	First, the rejection is maintained because the procedure mentioned by Applicant was in isolation of extended structures.  The claims do not require isolation.  Evidence for the fact that the compound is form but does not precipitate is found in the instant specification wherein the solution is concentrated to yield a powder.  It is Examiner’s contention that the compound is in solution but does not precipitate.  This is consistent with the instant specification.  Therefore, the rejection based on 3-amino-4-hydroxybenzoic acid is maintained for this reason.  If Applicant amended the claims to include “isolated metal-organic framework material” and require zinc then this rejection will be withdrawn for the specific zinc compound that was not isolated.  
	Claim 20 stands withdrawn as not reading on an expanded specie.  


Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-10, 12-14, 16, 18-19, 21-22, 24-25, 53  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to the article to Francisco Fernandez-Palacio (“the FFP article”, made of record on the IDS).
The FFP article teaches the elected species: zinc and the ligand (d) and the resulting solids.

    PNG
    media_image2.png
    151
    338
    media_image2.png
    Greyscale
.
These compounds were heated with Zinc salts to generate extended solids.   See for example pages 3377-3378.
With respect to claim 25, if the compound meets the structure then one would expect the properties of the substance to be met.
.
Claim Objection
Claim 1, 4-5, 7, 10, 12-14, 16, 18-22, 24-25, 53 are objected to because of the following informalities:  The claims should better define R3 since claim 1 defines R3 by position and to what it is bonded.  Appropriate correction is required.  
It should be noted that claim 8-9 are not objected.  
If Applicant resolves the 102 and objections of record by amendment, Examiner will enter the amendment in an AFP 2.0 request.
Conclusions
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622